Citation Nr: 1039010	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  07-30 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse





ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from January 1977 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), that denied service 
connection for bilateral hearing loss and tinnitus.

The Veteran testified at a hearing before the undersigned in 
April 2010.


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to whether 
the Veteran's bilateral ear hearing loss is the result of noise 
exposure in service.

2.  The evidence of record is at least in equipoise as to whether 
the Veteran's tinnitus is the result of noise exposure in 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).

2.  Tinnitus was incurred in service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (2010); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Here, VA satisfied the duty to notify by means of correspondence 
dated in January 2006 and a rating decision in May 2006.  Those 
documents discussed specific evidence, particular legal 
requirements applicable to the claim herein decided, evidence 
considered, pertinent laws and regulations, and reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  The 
Board finds that any defect of timing or content of the notice to 
the appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claim with an adjudication of the claim 
by the RO subsequent to the claimant's receipt of compliant 
notice.  There has been no prejudice to the appellant, and any 
defect in the timing or content of the notices has not affected 
the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the August 
2007 statement of the case.  A statement of the case or 
supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The Veteran has not referred to any 
additional, unobtained, relevant, or available evidence.  VA has 
also obtained a medical examination in relation to the claim.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  Furthermore, the Board 
finds that if there is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate notice 
was provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claim, and therefore the error was harmless).  

Service Connection

The Veteran claims that he developed bilateral hearing loss and 
tinnitus as a result of exposure to acoustic trauma during the 
performance of his duties in service. 

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303, 3.304 (2010).  Disability which is 
proximately due to or the result of a disease or injury incurred 
in or aggravated by service will also be service-connected.  
38 C.F.R. § 3.310 (2010).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre-
existing such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a) (2010).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 3.303(b) 
(2010).

If a Veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including sensorineural hearing loss, if manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).

For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies at 500, 1000, 2000, 3000, and 
4000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies at 500, 1000, 
2000, 3000, and 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2010).  Even though 
disabling hearing loss may not be demonstrated at separation, a 
Veteran may, nevertheless, establish service connection for a 
current hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. App. 
155 (1993).

The service personnel records show that the Veteran's military 
occupational specialty was armor crewman.  Service medical 
records are negative for complaints, findings, or diagnoses of 
hearing loss or tinnitus.  On audiological examination in 
February 1985,the puretone thresholds in decibels at the tested 
frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear 
were 5, 10, 10, and 10; and in the left ear 25, 10, 10, and 15. 

After service, VA treatment records noted a history of hearing 
loss in September 2005.  Private medical records show that the 
Veteran underwent audiological testing in December 2005.  He 
reported hearing loss and constant tinnitus for 20 years.  The 
Veteran indicated that he noticed a deterioration in his hearing 
during service.  The clinician noted in-service noise exposure 
from driving a tank, and noise exposure outside the military as 
an iron worker.  The diagnosis was sensorineural hearing loss, 
asymmetric left versus right.  The clinician opined that the 
Veteran's history would suggest hearing asymmetry had been 
present for a number of years, and attributed the condition to 
tank driving in service.  

On VA examination in March 2006, the Veteran reported hearing 
loss and tinnitus since service.  The examiner noted in-service 
noise exposure for eight years as an armor crewman, and post-
service occupational noise exposure as a construction worker.  On 
audiological testing the puretone thresholds in decibels at the 
tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in 
the right ear were 20, 15, 20, 30, and 40; and in the left ear 
35, 45, 35, 45, and 50.  The puretone threshold average in the 
right ear was 26, and the average in the left ear was 44.  Speech 
discrimination in the right ear was 96 percent and 94 percent in 
the left ear.  The examiner diagnosed tinnitus, with mild 
sensorineural hearing loss in the right ear, and moderate 
sensorineural hearing loss in the left ear.  The examiner opined 
that hearing loss and tinnitus were less likely as not caused by 
or the result of noise exposure in service.  The examiner based 
the opinion on the fact that on discharge from service the 
Veteran's hearing was within normal limits bilaterally.  

In statements and testimony, the Veteran and his spouse, to whom 
he had been married since1976, reported that the Veteran 
complained of ringing in his ears and exhibited problems hearing 
since service.  




Hearing loss

Competency is a legal concept in determining whether medical or 
lay evidence may be considered or is admissible.  That is 
distinguished from weight and credibility, a factual 
determination going to the probative value of the evidence, or 
whether evidence tend to prove a fact, once that evidence has 
been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a layperson.  38 C.F.R. § 3.159 
(2010).

The Veteran is competent to describe symptoms of hearing loss, 
which he can perceive, but hearing loss for the purpose of VA 
disability compensation is not a condition capable of lay 
observation because it relies upon audiometric testing.  Savage 
v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. 
App. 303 (2007). 

Although the Veteran is competent to describe symptoms of hearing 
loss, the diagnosis and causation require the application of 
medical expertise to the facts presented, which include the 
Veteran's history and symptomatology and audiology testing as 
required.  38 C.F.R. § 3.385 (2010).  Therefore, the Board 
determines that bilateral hearing loss disability for VA 
compensation purposes is not a simple medical condition that a 
lay person is competent to identify as a lay person is not 
qualified through education, training, or experience to conduct 
or interpret audiology testing, and the Board determines that 
hearing loss is not a simple medical condition because there are 
various types of hearing loss that can be diagnosed by one with 
professional training.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

The record shows that the Veteran served in the military as an 
armor crewman for eight years.  Thus, he was likely exposed to 
acoustic trauma in service.  Having determined that the Veteran 
was as likely as not exposed to acoustic trauma in service, the 
remaining questions before the Board are whether the Veteran has 
a current diagnosis of left ear hearing loss that meets the 
criteria to be considered a disability for VA purposes, and 
whether there is nexus between any hearing loss and his service.  
Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 
9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 
(1996).

The Veteran's service medical records are negative for any 
complaints or treatment for hearing loss.  On audiological 
examination in February 1985, the puretone thresholds in decibels 
at the tested frequencies did not meet the criteria of 38 C.F.R. 
§ 3.385 (2010).  The evidence contemporaneous with service does 
not affirmatively show that hearing loss was present during 
service or within one year following separation from service.  
Nor were there any complaints, diagnoses, or treatment for 
hearing loss within one year after the Veteran's separation from 
service.  Thus the Board finds that chronicity of hearing loss in 
service is not established in this case.  38 C.F.R. § 3.303(b) 
(2010). 

After service, a March 2006 VA audiological examination revealed 
findings indicative of bilateral hearing loss disability as 
defined by 38 C.F.R. § 3.385 (2010).  As for service connection 
based on the initial documentation of hearing loss after service, 
the determinative issue involves a question of medical causation, 
that is, medical evidence of an association or link between left 
ear hearing loss and service, competent medical evidence is 
required to substantiate the claim.  38 C.F.R. § 3.303(d) (2010).  

In this case there is competent medical evidence in favor and 
against the claim.  An evaluation of the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion reached.  
The credibility and weight to be attached to such opinions are 
within the province of the Board as adjudicators.  Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative weight 
of a medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 
140 (1993).  

On VA examination in March 2006, the examiner diagnosed 
sensorineural hearing.  The examiner opined that hearing loss was 
less likely as not caused by or the result of noise exposure in 
service.  The examiner based the opinion on the fact that on 
discharge from service the Veteran's hearing was within normal 
limits bilaterally.  The Board notes that the VA examiner cannot 
rely on the absence of a record of hearing loss in the Veteran's 
service medical records in providing a negative nexus opinion.  
Lay evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The VA examiner did not adequately 
consider the Veteran's report of the onset of hearing loss in 
service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
(examination inadequate where the examiner did not comment on 
Veteran's report of in-service injury and relied on lack of 
evidence in service medical records to provide negative opinion). 

The VA examiner's findings stand in contrast to a written opinion 
provided by the Veteran's private audiologist in December 2005, 
who opined that the Veteran's history would suggest hearing 
asymmetry had been present for a number of years, and attributed 
the condition to tank driving in service.  The opinion offered by 
the private clinician is consistent with other evidence in the 
record, to include the statements and testimony from the Veteran 
and his spouse regarding onset of hearing difficulties in 
service.  The opinion was based on the Veteran's history of noise 
exposure in service for eight years and occupational noise 
exposure post-service discharge, and with consideration of the 
Veteran's reports of continuity of symptomatology after service.

The Board finds that two contrary medical opinions to be equally 
persuasive.  In light of the approximate balance of positive and 
negative evidence regarding a causal relationship between the 
Veteran's current hearing loss and service, the Board finds that 
evidence is at least in equipoise. 

Considering the credible testimony provided by the Veteran and 
his spouse, and the current diagnoses of bilateral hearing loss, 
evidence of in-service acoustic trauma, and competent medical 
evidence that etiologically links the Veteran's hearing loss to 
service, the Board finds that the balance of positive and 
negative evidence is in relative equipoise.  Resolving all 
reasonable doubt in the Veteran's favor, the competent and 
credible medical evidence creates a nexus between the Veteran's 
current hearing loss and active service.  Therefore, service 
connection for bilateral hearing loss is granted.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

During service, tinnitus was not affirmatively shown to have been 
present and service connection under 38 U.S.C.A. § 1131 and 38 
C.F.R. § 3.303(a) is not established.

Tinnitus is a condition where lay observation has been found to 
be competent to establish the presence of the disability.  
Charles v. Principi, 16 Vet. App. 370 (2002).

A Veteran is competent to declare that he has symptoms of 
tinnitus.  However, where the determinative issue involves a 
question of a medical nexus or medical causation, a lay assertion 
of medical causation is not competent evidence.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  Competent medical evidence is 
required to substantiate the claim.  Competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer a medical opinion.  
38 C.F.R. § 3.159 (2010).

On the question of a medical nexus or causation opinion, the VA 
examiner in March 2006 opined that tinnitus was less likely as 
not caused by or the result of noise exposure in service.  The VA 
examiner based the opinion on the fact that the service medical 
records did not contain a finding of tinnitus.  The Board notes 
that the VA examiner cannot rely on the absence of a record of 
tinnitus in the Veteran's service medical records in providing a 
negative nexus opinion.  Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  The VA examiner did not adequately consider the 
Veteran's report of the onset of his tinnitus as being during 
service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  By 
contrast, a private clinician in December 2005, determined that 
the Veteran's tinnitus was attributable to noise exposure in 
service.  The audiologist noted that while there was a history of 
noise exposure post service-discharge, the Veteran was exposed to 
excessive noise during service for eight years, which was 
consistent with the Veteran's report of ringing in his ears since 
service.  In light of the approximate balance of positive and 
negative evidence regarding a causal relationship between the 
Veteran's present tinnitus and service, the Board finds that 
evidence is in equipoise.

Resolving all reasonable doubt in the Veteran's favor, the 
competent and credible medical evidence creates a nexus between 
the Veteran's current tinnitus and noise exposure during active 
service.  Therefore, service connection for tinnitus is granted.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER


Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


